                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KENNETH NIGRO,                                      Case No. 18-cv-00285-SK
                                   8                     Plaintiff,
                                                                                             CONDITIONAL DISMISSAL
                                   9              v.

                                  10     AHERN RENTALS, INC.,                                Regarding Docket No. 41
                                  11                     Defendant.

                                  12          The parties advise the Court that they have reached a full settlement of this matter. (Dkt.
Northern District of California
 United States District Court




                                  13   41.) They expect to file for dismissal within 45 days. Accordingly, IT IS HEREBY ORDERED
                                  14   that this cause of action is dismissed without prejudice; provided, however that if any party hereto
                                  15   shall certify to this Court, within 45 days, with proof of service thereof, that the agreed
                                  16   consideration for said settlement has not been delivered over, the foregoing order shall stand
                                  17   vacated and this cause shall forthwith be restored to the calendar to be set for trial. If no
                                  18   certification is filed, after passage of 45 days, the dismissal shall be with prejudice.
                                  19          IT IS SO ORDERED.
                                  20   Dated: July 3, 2019
                                  21                                                     ______________________________________
                                                                                         SALLIE KIM
                                  22                                                     United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
